Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 14-17 and 19-21 are rejected under 35 U.S.C. 103 as obvious over Dunlap et al. (CA 677852) in view of Schuette et al. (US Patent 5,912,078).
Regarding claims 1-3, 7-12, 14-17, 20-21, Dunlap et al. teach a nonwoven comprising crimped staple fiber formed from cellulose acetate wherein the cellulose acetate staple fibers have a crimp frequency 1-20 crimps per inch which overlaps with the claimed range. The cellulose acetate staple fibers are at least partially coated with at least one finish including a top coat finish and not a spinning finish after crimping. The cellulose acetate staple fibers are 0.5 – 35 denier per filament. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The top coat finish increases fiber-to-fiber friction as compared to an identical fiber without the top coat finish. The fibers of Dunlap et al. are cellulose acetate and made of such similar materials and are biodegradable. 
Dunlap et al. are silent regarding the claimed ionic finish and amounts. However, Schuette et al. teach an ionic finish including mineral oil based finish (including as a spin coat and top coat or only as a top coat in an amount of not more than 0.5% FOY and also teaches the spinning finish in an amount of at least about 0.5% FOY or not more than about 0.4% FOY) in order to lubricate and finish textile fibers [1:29-33 and Examples]. The spinning finish and the top coat finish is applied prior to cutting the filament yarn to form the fiber, It would have been obvious to one of ordinary skill in the art at the time of the invention to use the ionic finish as taught by Schuette et al. in Dunlap et al. in order to lubricate and finish the textile fibers and arrive at the claimed invention. The previous combination are silent regarding the claimed properties. However, given the previous combination teaches such a similar fiber made of such similar materials including cellulose acetate coated in an ionic lubricating finish, the claimed surface resistivity  and biodegradable properties are necessarily inherent. 
Dunlap et al. are silent regarding the claimed fiber to fiber staple pad coefficient of friction, fiber to metal staple pad coefficient and the static half life. However, Schuette et al. teach treating fibers with a spin finish in an amount of 0.4% and a top coat finish in an amount of 0.6% (lesser amounts are taught as well and the taught amount is considered to be about 0.5%) about 1% FOY. The cellulose acetate staple fibers are present in the web in the claimed amount. The previous combination teaches such a similar nonwoven web made of such similar materials by such a similar process, the claimed static half-life and fiber to fiber staple pad coefficient of friction and fiber to metal staple pad coefficient of friction are necessarily inherent.
Dunlap et al. teach a nonwoven web comprising a plurality of cellulose acetate staple fibers wherein the cellulose acetate staple fibers have a crimp frequency 1-20 crimps per inch which overlaps with the claimed range. The cellulose acetate staple fibers are at least partially coated with at least one finish. The cellulose acetate staple fibers are 0.5 – 35 denier. Dunlap et al. are silent regarding the claimed properties. However, given Dunlap et al. teaches such a similar nonwoven web made of such similar fibers with such similar crimps per inch with such similar denier with such similar materials, the claimed properties are necessarily inherent.
It is further noted, even if the previous combination does not disclose the claimed process or process order, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and process order and given that the previous combination meets the requirements of the claimed article, the previous combination clearly meet the requirements of present claims article.
Regarding claims 5 and 19, The previous combination is relied upon as set forth above. Dunlap et al. teach the use of Y-shaped fibers to enhance bulking. It would have been obvious to one of ordinary skill in the art to use Y-shaped fibers as the cellulose acetate staple fibers. The claimed crimp frequency and denier are taught by Dunlap et al. as set forth above. Dunlap et al. teach the claimed amount of finish present on the cellulose acetate staple fibers and the length of the fibers is 1.5-2.5 inches generally (or 38.1-63.5 mm).

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are moot as new art has been cited against the present claims.
Applicant is invited to amend the claims over the prior art.



	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789